DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 12/13/2021. Claims 1, 3-9, and 11-16 are pending in the case. Claims 1 and 9 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/13/2021 has been entered.

Response to Arguments
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: Each claim has a period part of the way through the claim. For example, claim 1 recites, “… if the initiated pipeline exists in the database, deserialize the initiated pipeline and update the database to indicated that the initiated pipeline has been deserialized. otherwise, return a rejection notification stating that the initiated pipeline cannot be found….” Claim 2 recites, “… if the initiated pipeline exists in the database, deserialize the initiated pipeline and update the database to indicated that the initiated pipeline has been deserialized. otherwise, return a rejection notification stating that the initiated pipeline cannot be found….” Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a system for predictive analysis of very large data sets using a directed computational graph, comprising:... present a graphical user interface to a user comprising modular building blocks, each comprising modular building blocks comprising either a declarative definition of an environmental orchestration stage of a streaming analytics workflow or a declarative definition of a data processing stage of a streaming analytics workflow;… the directed computational graph comprises nodes representing workflow stages and edges representing message outputs between the workflow stages; the directed computation graph comprises at least one cyclic workflow stage; and the workflow stages further comprise: one or more environmental orchestration 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a processor, a memory, a non-volatile data storage, and a first plurality of programming instructions stored in the memory and operable on the processor of a computing device; a pipeline construction module comprising a second plurality of programming instructions stored in the memory of the computing device, wherein the second plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to perform the mental process; a pipeline processing module comprising a third plurality of programming instructions stored in the memory of the computing device, wherein the third plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to perform the mental process; and a production rule system comprising a fourth plurality of programming instructions stored in the memory of the computing device, wherein the fourth plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to perform the mental process.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive and store input from the user through the graphical user interface, the input comprising a directed computational graph representing a streaming analytics workflow constructed by the user using the modular building blocks; receive a command to initiate a new pipeline; receive a command to tear down an initiated pipeline; retrieve the stored directed computational graph; receive a first data stream for analysis using the directed computational graph; 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a processor, a memory, a non-volatile data storage, and a first plurality of programming instructions stored in the memory and operable on the processor of a computing device; a pipeline construction module comprising a second plurality of programming instructions stored in the memory of the computing device, wherein the second plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to perform the mental process; a pipeline processing module comprising a third plurality of programming instructions stored in the memory of the computing device, wherein the third plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to perform the mental process; and a production rule system comprising a fourth plurality of programming instructions stored in the memory of the computing device, wherein the fourth plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to perform the mental process.

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention recites an abstract idea without significantly more.

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: a workflow stage in the directed computational graph is constructed using a different workflow stage in the directed computational graph.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the pipeline processing module is configured to employ exactly-once semantics, wherein a datapoint is the data stream impacts the construction of the directed computational graph the first time that it is received, and subsequent instances of an identical or semantically-similar datapoint in the data stream do not impact the construction of the directed computational graph.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the streaming analytics workflow comprises analysis of the data stream in a sliding time window.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the modular building blocks are domain-agnostic.


Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the modular building blocks are domain-specific.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the pipeline processing module receives a second data stream comprising a data context that is preserved from the first stream into a node of the directed computational graph, the data context shared at the node allowing the first data stream and the second data stream to share common meaning of data associated with the data context.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: TODO claim language.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving and storing input from the user through the graphical user interface, the input comprising a directed computational graph representing a streaming analytics workflow constructed by the user using the modular building blocks; receive a command to initiate a new pipeline; receive a command to tear down an initiated pipeline; retrieving the stored directed computational graph; receiving a first data stream for analysis using the directed computational graph; and receiving a text-based query from the user related to the streaming analytics workflow of the directed computational graph.

Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving and storing input from the user through the graphical user interface, the input comprising a directed computational graph representing a streaming analytics workflow constructed by the user using the modular building blocks; receive a command to initiate a new pipeline; receive a command to tear down an initiated pipeline; retrieving the stored directed computational graph; receiving a first data stream for analysis using the directed computational graph; and receiving a text-based query from the user related to the streaming analytics workflow of the directed computational graph. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” or “storing and retrieving information in memory” are well‐understood, routine, conventional functions when they are claimed in a merely generic manner (as they are in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the construction of the directed computational graph employs exactly-once semantics, wherein a datapoint is the data stream impacts the construction of the directed computational graph the first time that it is received, and subsequent instances of an identical or semantically-similar datapoint in the data stream do not impact the construction of the directed computational graph.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the streaming analytics workflow comprises analysis of the data stream in a sliding time window.


Dependent claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the modular building blocks are domain-agnostic.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the modular building blocks are domain-specific.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the step of receiving a second data stream comprising a data context that is preserved from the first stream into a node of the directed 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123